 1

 2
                                                                         JS-6
 3

 4

 5

 6

 7

 8                          UNITED STATES DISTRICT COURT
 9                         CENTRAL DISTRICT OF CALIFORNIA
10

11    DONALD HARRIS, et al.,                 Case No. CV 20-7350-GW-ASx

12                         Plaintiff,

13           v.                                ORDER TO DISMISS WITH
                                               PREJUDICE
14    RUBEN DAVID HERNANDEZ, et
      al.,
15
                           Defendants.
16

17

18
            Based upon the Joint Motion for Dismissal between the parties and their
19
     respective counsel, it is hereby ORDERED that this action is dismissed with
20
     prejudice in its entirety.
21
            IT IS SO ORDERED.
22

23
     Dated: June 3, 2021
24
                                           _________________________________
25
                                           HON. GEORGE H. WU,
26                                         UNITED STATES DISTRICT JUDGE
27

28
